ORDER
PER CURIAM.
Van Den Berk-Clark Properties, Inc. (“Appellant”) appeals the judgment denying its motion to set aside the sheriffs sale that resulted in Appellant’s property being sold to James A. Farr per a writ of execution to collect on a judgment against Appellant in favor of Jeffrey and Robin McClain. We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).